Election/Restrictions
Newly submitted claims 1, 5, and 31 are each directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant’s non-provisional application discloses a number of different species:
Species I. Drawn to a heated hair styler with a pivot located in a center of each of the styler’s heated plates with each heated plate also comprising a spring biasing means (31a & 31b, Fig 3A). 
Species II. Drawn to a heated hair styler with a pivot on only one of the heated plates with this pivot located at a proximal or distal end of the heated plate claims 1 and 5 and 31 (Figs 4-5)
Species III. Drawn to a heated hair styler with pivots located on both heated plates with these pivots located at opposite distal and proximal ends of their respective heated plate claim 31. 
Species II and III do not require the biasing spring features of Species I and Species I does not require one hinge located at a distal end of one arm of the styler and one hinge located at a proximal end of the opposing styler arm while Species III requires this particular arrangement. Species II requires the pivots be located in the same position on opposing arms while Species III requires the opposite. In the instant case, the original claims were all drawn to Species I because the original claims required in the clause before last “wherein said heatable plate of said at least one arm is biased” and this “biasing” is only illustrated in combination with the species of Figure 3A such that only Species I has support for this feature. The original claims did not . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 5-6, 8, 10, 12, 14-18, 23-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 9/30/20 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claims have been amended to remove the biasing means that was previously claimed to result in “an end of the heatable plate furthest from the coupled ends of the arms contacting the heatable plate of the other arm first when the arms are moved from the open to the closed position” and newly presented claim 23 requires the heatable plates abut flat against one another while being moved to the closed position which directly conflicts with the previously claimed embodiment/species because if the plates abut flat against one another while moving to the closed position then an end furthest from the coupled ends of the arms would not contact the heatable plate of the other arm first when the arms are moved from the open to the closed position because this requires the plates not abutting flat during the movement.


/JENNIFER GILL/EXAMINER, Art Unit 3772        
/YOGESH P PATEL/Primary Examiner, Art Unit 3772